Exhibit 10.6

FIRST AMENDMENT TO SUBLEASE

This Amendment to Sublease is made and entered into as of the 8th day of October
2012.

WHEREAS on or about June 29, 2011 a sublease (the “Sublease”) was entered into
by and between Quantum Fuel Systems Technologies Worldwide, Inc., a Delaware
corporation (“Sublessor”) and On the Edge Marketing, a California corporation
relating to that real property commonly known as 25372 Commercentre Drive, Lake
Forest, California (the “Premises”).

WHEREAS this Amendment arises from the Settlement Agreement signed concurrently
herewith and is consideration for that settlement.

NOW THEREFORE, the parties to this Amendment agree to make the following
additions and modifications to the Sublease which has not been previously
amended or modified:

1. Identity of Sublessee. Because on the Edge Marketing, Inc. is not a
California corporation, the Sublessees under the lease shall jointly and
severally be Brian Horowitz, individually and doing business as On the Edge
Marketing, Inc., BAM Enterprises LLC, and BAM Brokerage, Inc., and any other
person or entity doing business as On the Edge Marketing, Inc. Each of these
individuals and/or entities shall be referred to herein as “Sublessee”.

2. Premises. The Premises, as defined by Paragraph 1.2 of the Sublease shall be
reduced in two phases.

 

  a. Phase 1. Sublessee shall vacate those areas designated as areas A, B and D
on the site plan attached hereto as Exhibit A and incorporated herein by this
reference by 5:00 p.m. local time on October 8, 2012. If Sublessee does turn
over partial possession as set forth in this paragraph, Sublessee’s Base Rent
shall be modified as set forth in Paragraph 4 below. If Sublessee does not
vacate the Premises as set forth herein, Sublessee shall be in material default
under this Amendment as well as the Settlement Agreement between Sublessor and
Sublessee dated October 8, 2012 (the “Settlement Agreement”). The approximate
square footage of the Premises after Phase 1 is implemented will be 44,860 which
includes half the shared lobby area.

 

  b. Phase 2. Sublessee shall vacate that area designated as areas C on the site
plan attached hereto as Exhibit A by 5:00 p.m. local time on October 31, 2012.
If Sublessee does turn over partial possession as set forth in this paragraph,
Sublessee’s Base Rent shall be modified as set forth in Paragraph 4 below. If
Sublessee does not vacate the Premises as set forth herein, Sublessee shall be
in material default under this Amendment as well as the Settlement Agreement
between Sublessor and Sublessee dated October 8, 2012. The approximate square
footage of the Premises after Phase 2 is implemented will be 36,460 which
includes half the shared lobby area.

 

  c.

Implementation of Premises Reduction. Sublessee shall surrender those portions
of the Premises designated above with all of the improvements, parts and
surfaces thereof broom clean and free of debris, signage, trade fixtures and in
good

 

1



--------------------------------------------------------------------------------

  operating order, condition and state of repair, ordinary wear and tear
excepted. The provisions of paragraph 7.4 of the Master Lease (as that term is
defined in the Sublease) shall be applicable to the manner in which Sublessee
shall partially vacate the Premises as set forth in this Paragraph 2 of this
Amendment.

3. Term. Paragraph 1.3 of the Sublease shall be modified such that effective
January 1, 2013 the Sublease shall be on a month to month basis, terminable upon
sixty (60) days’ written notice given by either party no earlier than
December 29, 2012. The termination of the tenancy does not relieve Sublessee of
any obligations under the Sublease or this Amendment.

4. Base Rent. Paragraphs 1.5 and 1.6 of the Sublease shall be modified so that
Sublessee’s Base Rent (as that term is defined in the Sublease) shall be reduced
provided Sublessee vacates a portion of the premises as set forth in Paragraph 2
above. The monthly Base Rent during Phase 1 shall be $19,338.00 and the monthly
Base Rent during Phase 2 shall be $15,847.00. Except as provided in the
Settlement Agreement, Base Rent shall be paid in full on or before the 1st day
of each month.

5. Utilities. Sublessee shall continue to pay for all utilities for the building
as provided in Paragraph 4.2 of the Sublease, however, when Sublessee partially
vacates the Premises as set forth in Paragraph 2 of this Amendment, Sublessor
shall credit Sublessee for the reasonable share of utilities as determined in
Sublessor’s sole discretion as set forth in the Settlement Agreement.

6. Common Lobby Area. Sublessor and Sublessee shall share the common lobby area,
stairways and access doors as designated on Exhibit A (the “Premises Common
Area”.) Sublessor may, from time to time, promulgate and enforce reasonable
rules and regulations relating to the use of the Premises Common Area. Sublessee
shall keep and maintain the Premises Common Area in good order, condition and
repair and keep it clean and free of debris. Sublessee agrees to abide by and
conform to all such rules and regulations as well as the Rules and Regulations
set forth in the Master Lease for the management, safety, care and cleanliness
of the Premises Common Area.

7. Notice. All notices required or permitted by this Lease or applicable law
shall be in writing and may be delivered in person (by hand or by courier) or
may be by certified or registered mail with postage prepaid, or by an overnight
delivery service and shall be deemed sufficiently given if served in a manner
specified in this paragraph. The addresses set forth below shall be that Party’s
address for delivery or mailing of notices unless that party provides, a written
notice of change of address.

 

To Sublessor:   

 

 

 

 

2



--------------------------------------------------------------------------------

To Sublessee   

 

 

 

Any notice sent by registered or certified mail, return receipt requested, shall
be deemed given on the third business day after deposit with the United States
Postal Service regardless of whether it is accepted for delivery or not. Notices
delivered by Express or an overnight courier that guarantees next day delivery
shall be deemed given on the second business day after delivery of the same to
the Postal Service or courier. Notices that are hand delivered prior to 4:30
p.m. local time will be deemed delivered on the day they are hand delivered. If
notice is received on a Saturday, Sunday or legal holiday, it shall be deemed
received on the next business day.

8. Interpretation. This Agreement shall not be construed against the party
preparing it, but shall be construed as if all parties jointly prepared this
Agreement and any uncertainty and/or ambiguity shall not be interpreted against
any one party. Each part hereto has had the opportunity to be represented by
counsel and has had the opportunity to negotiate the language in this Amendment.
Except as specifically amended herein, the Sublease shall remain unchanged and
shall continue in full force and effect.

 

3



--------------------------------------------------------------------------------

Quantum Fuel Systems Technologies

Worldwide, Inc., a Delaware Corporation

    BAM Enterprises, LLC       By:  

  /s/ Brian Horowitz

By:  

/s/ Brad Timon

              Brian Horowitz           Brad Timon     Its:   Manager Its:  
Chief Financial Officer            

BAM Brokerage, Inc., a California

Corporation

      By:  

  /s/ Brian Horowitz

                Brian Horowitz       Its:   President       On the Edge
Marketing, Inc.       By:  

  /s/ Brian Horowitz

                Brian Horowitz       Its:   President              

/s/ Brian Horowitz

      Brian Horowitz, Individually and doing business as On the Edge Marketing,
Inc.

 

4



--------------------------------------------------------------------------------

EXHIBIT A

SITE PLAN

 

LOGO [g403031adjustedex10_6.jpg]

 

5



--------------------------------------------------------------------------------

Approximate Square Footage Per Site Plan

 

       Effective 10/9/12     Effective 11/1/12  

Section

   Sq. Footage      Quantum     Sublessor     Quantum     Sublessor  

A

     10,448         10,448          10,448     

B

     1,581         1,581          1,581     

C

     8,400           8,400        8,400     

D

     4720         4720          4720     

E

     4720           4720          4720   

F

     27842           27842          27842   

G

     3478           3478          3478   

Lobby

     841         421        420        421        420   

Totals

     62030         17170        44860        25570        36460            28 % 
    72 %      41 %      59 % 

 

6